     Case 2:20-cv-02085-WBS-DB Document 11 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON LLOYD HOUSTON,                                 No. 2:20-cv-2085 WBS DB P
12                       Plaintiff,
13            v.                                         ORDER
14    SACRAMENTO CO. SHERIFF’S DEPT.,
      et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner proceeding with a civil rights action under 42 U.S.C. § 1983.

19   In an order filed March 10, 2021, this court dismissed plaintiff’s complaint with leave to amend.

20   Plaintiff was given 60 days to file a first amended complaint. Plaintiff has not filed a first

21   amended complaint or otherwise responded to the court’s order.

22          Also on March 10, this court recommended defendant Mercy San Juan Hospital be

23   dismissed from this action. In an order filed May 11, 2021, District Judge Shubb adopted that

24   recommendation. After Judge Shubb’s order was served on plaintiff at the address on file, it was

25   returned as undeliverable. The court was able to determine that plaintiff is now incarcerated at

26   the Correctional Training Facility (“CTF”) in Soledad. Judge Shubb’s order was re-served on

27   plaintiff at that new address.

28   ////
                                                        1
     Case 2:20-cv-02085-WBS-DB Document 11 Filed 08/04/21 Page 2 of 2


 1            Based on the fact plaintiff has recently been moved to CTF and may not have received a
 2   copy of this court’s March 10 order, this court will order the clerk to re-serve the March 10 order
 3   on plaintiff. Plaintiff will then have 60 days to file a first amended complaint. Plaintiff is warned
 4   that if he fails to file a timely first amended complaint, this court will recommend this action be
 5   dismissed.
 6            Accordingly, the Clerk of the Court IS HEREBY ORDERED to serve a copy of the
 7   court’s March 10, 2021 order (ECF No. 7) on plaintiff along with a copy of this order.
 8
     Dated: August 4, 2021
 9

10

11

12

13

14

15
     DLB:9
16   DB Prisoner Inbox/Civil Rights/R/Hous2085.FAC eot

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
